Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144084 & (18)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ROBERT DAVIS,                                                                                            Mary Beth Kelly
           Appellant,                                                                                      Brian K. Zahra,
                                                                                                                      Justices
  v                                                                 SC: 144084
                                                                    COA: 306165
  EMERGENCY MANAGER FOR THE
  DETROIT PUBLIC SCHOOLS,
             Appellee.
  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 6, 2011 order of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.302(H)(1). At oral argument, the parties shall
  address whether the office of Emergency Manager for the Detroit Public Schools should
  be declared vacant because Roy Roberts did not take the oath of office before entering
  upon his duties, but subsequently took the oath of office before this quo warranto action
  was filed. The parties may file supplemental briefs within 42 days of the date of this
  order, but they should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2011                   _________________________________________
         h1214                                                                 Clerk